DETAILED ACTION
1. 	This is in response to the application No. 17/111,262 field on December 03, 2020. Claim 1 is submitted for examination. Thus, claims 1 is pending and considered for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

					Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/16/2021 has been considered. The submission is in-compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
4.	The drawings filed on December 03, 2020 are accepted. 
Specification
5.	The specification filed on December 03, 2020 is also accepted.

Double Patenting
		
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 
7.	Claim 1 is rejected under judicially created doctrine of obviousness-type double patenting on the ground of non-statutory double patenting as being unpatentable over claim 1 of Patent No. 8266438 B2 (herein after referred as ‘438 patent) 
	
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same limitations and only differ by statutory category of invention. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have implemented the invention as any of a method, system or computer program product.
The following is referring to the independent claim 1
•  Independent claim 1 of the instant application and independent claim 1, of the ‘438 patent recite similar limitation. The above claims, namely 1 of the instant/present application would have been obvious over claim 1, of the ‘438 patent, because every element of the above independent claim 1 of the present application is anticipated by the corresponding claim 1 of the ‘438 patent.
Examiner Note: The following table maps at least each independent claim of the instant application with the corresponding claims of the ‘438 patent.



Instant application: application No. 17/111,262
US Patent No. ‘438 Patent
A method for securing communication of a data set from a first location to a second location, the method comprising: 
generating at the first location at least two portions of data from the data set, wherein each of the at least two portions of data respectively contains a substantially random distribution of a respective subset of the data set; 


communicating from the first location to the second location the at least two portions of data over at least one communications path, wherein the at least two portions of data are communicated separately from each other; and


 restoring at the second location the data set from at least a subset of the at least two portions of data.
1. A method for securing streaming of a data set from a first location to a second location, the method comprising:
generating, using processing circuitry at the first location, at least two portions of data from the data set, wherein each of the at least two portions of data respectively contains a substantially random distribution of a respective subset of the data set;


streaming from the first location to the second location the at least two portions of data over at least one communications path, wherein the at least two portions of data stream separately from each other as at least two streaming portions of data; and


restoring, using processing circuitry at the second location, data from at least a subset of the at least two streaming portions of data, wherein the data is restored as the at least two streaming portions of data are being received at the second location.



Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of something that could be done by generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, securing communication of a data set from a first location to a second location comprising: the generating step where the generates at the first location at least two portions of data from the data set, wherein each of the at least two portions of data respectively contains a substantially random distribution of a respective subset of the data set;  and a communicating step where the communicating is from the first location to the second location the at least two portions of data over at least one communications path, wherein the at least two portions of data are communicated separately from each other; encompasses the user manually performing both the generating and the communicating steps using a paper and a pen or using a data-structure or set of instructions/algorithm written on the piece of paper.  The communication path recited in the claims doesn’t even necessarily imply that the path is a computer network. It could be a data structure that can be drawn on a piece of paper or it can be any communication path that can be created without using any computing devices/computer network. Such recitation could also directs the claim as a whole to software alone, or per se. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element restoring at the second location the data set from at least a subset of the at least two portions of data.

	This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element could be done either without any processor or could also be done using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 


		Claim Rejections - 35 USC § 102
	
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



11.	Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by Orsini et al (hereinafter referred as Orsini) (US Patent Publication 2004/0049687 A1) (Date of Publication 03/11/2004) 

12.  	As per independent claim 1, Orsini discloses, a method for securing communication of a data set from a first location to a second location, the method comprising: generating at the first location at least two portions of data from the data set [paragraph 0110] (On paragraph 0110, the following has been disclosed, “For example, according to one embodiment, the authentication engine 215 and the cryptographic engine 220 may advantageously employ their respective data splitting modules to divide sensitive data into undecipherable portions, and then transmit one or more undecipherable portions of the sensitive data to a particular data storage facility.), wherein each of the at least two portions of data respectively contains a substantially random distribution of a respective subset of the data set [paragraph 0113-0114, “FIG. 8 illustrates a flowchart of a data splitting process 800 performed by the data splitting module according to aspects of an embodiment of the invention. As shown in FIG. 8, the data splitting process 800 begins at step 805 when sensitive data "S" is received by the data splitting module of the authentication engine 215 or the cryptographic engine 220. Preferably, in step 810, the data splitting module then generates a substantially random number, value, or string or set of bits, "A." For example, the random number A may be generated in a wide number of varying conventional techniques available to one of ordinary skill in the art, for producing high quality random numbers suitable for use in cryptographic applications. In addition, according to one embodiment, the random number A comprises a bit length which may be any suitable length, such as shorter, longer or equal to the bit length of the sensitive data, S. Furthermore on paragraph 0114, the following has been disclosed. In addition, in step 820 the data splitting process 800 generates another statistically random number "C." According to the preferred embodiment, the generation of the statistically random numbers A and C may advantageously be done in parallel);
 communicating from the first location to the second location the at least two portions of data over at least one communications path, wherein the at least two portions of data are communicated separately from each other [See paragraph 0114 see for instance the following which is disclosed on paragraph 0114, "According to one embodiment, each of the foregoing pairings is distributed to one of the depositories D1 through D4 of FIG. 7. According to another embodiment, each of the foregoing pairings is randomly distributed to one of the depositories D1 through D4”.]; and restoring at the second location the data set from at least a subset of the at least two portions of data [See at least paragraph 0117, “Thus, the data assembling module 525 may assemble the sensitive data S, when, for example, it receives data portions from at least the first two of the data storage facilities D1 through D4 to respond to an assemble request by the trust engine 110.”) . 
Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A. 	 US Patent No. 10,657,283 B2 to Eigner discloses a  method for storing a first data object includes: decomposing the first data object into a first fragment associated with a first original record locator and a second fragment associated with a second original record locator; obfuscating the first original record locator to generate a first obfuscated record locator and the second original record locator to generate a second obfuscated record locator; encrypting the first fragment using a first encryption key and the second fragment using a second encryption key; and storing, to at least a first of a plurality of storage locations, the first encrypted fragment with the corresponding first obfuscated record locator and the second encrypted fragment with the second obfuscated record locator.
B. 	 US Patent No. 6,088,454 to Nagashima on at least figure 2 discloses storing  member keys K11, K12,… K1n to reconstruct/decrypt a data set/message in different apparatus/locations such as 11b, 11c,... 11d than the assigned receiving locations. FIG. 2 shows the arrangement of an encryption system in which the secret key K in the first embodiment is a decrypting key. The second embodiment is the same as the first embodiment except that reference symbol K.sub.0 denotes a decrypting key of a group; and K.sub.11, K.sub.12, . . . , K.sub.1n, pieces of partial information of the decrypting key K.sub.0. The representative (member 0) can decrypt an encrypted sentence addressed to the group or encrypted message as data held by the group by himself/herself. However, a general member l.sub.i can decrypt an encrypted sentence addressed to the group only when a predetermined number t.sub.1 or more of members consent, each member then performs decrypting processing by using partial information K.sub.1i secretly held by each member, and the respective decrypting results are synthesized. The encrypted sentence cannot be decrypted by t.sub.1 -1 or less general members. 

C. 	US Patent No. 8,788,803 to Irvine discloses a method of protecting data in a peer-to-peer network of a plurality of nodes, comprising: splitting the data into a plurality of data chunks of one or more sizes, wherein the one or more sizes are randomly calculated based on the data; obfuscating first, second and third data chunks of the plurality of data chunks by swapping a first byte of the first data chunk with a first byte of the second data chunk, a second byte of the second data chunk with a first byte of the third data chunk, and a second byte of the third chunk with the second byte of the first chunk till all bytes of the first, second and third data chunks are swapped, and repeating the swapping by same number of times as there are chunks, wherein obfuscating the data chunks leads to mixing UP of content of the data chunks, thereby ensuring that the data is rendered useless without presence of all the data chunks; and encrypting the plurality of obfuscated data chunks, wherein a hash value of a given data chunk of the plurality of obfuscated data chunks is used as an input to an encryption algorithm to encrypt a next given data chunk of the plurality of obfuscated data chunks; and naming the plurality of encrypted obfuscated data chunks using corresponding hash values of the data chunks.
D. 	See the other cited references.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498